DISMISS and Opinion Filed March 11, 2014.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00034-CV

                                  LOUIS DAITCH, Appellant
                                            V.
                                 BARBARA BENSON, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-00161

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Fillmore, and Evans
                                     Opinion by Justice Evans
       In a letter dated January 13, 2014, the Court questioned its jurisdiction over this appeal as

it appeared the notice of appeal was untimely filed. We requested that appellant file a letter brief

addressing our jurisdictional concern and gave appellee an opportunity to respond. Appellant

filed a jurisdictional brief. Appellee did not file a response.

       In the absence of a timely filed post-judgment motion extending the appellate timetable, a

notice of appeal is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1.

Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       The trial court signed the judgment on September 6, 2013. Appellant filed a motion for

new trial on October 28, 2013. The motion for new trial was untimely because it was not filed

within thirty days of the date the judgment was signed. See TEX. R. CIV. P. 329b(a). In his

jurisdictional brief, appellant stated that he did not receive notice of the judgment until
September 21, 2013 and that he deposited his motion for new trial in the prison mail on October

16, 2013. Appellant contends his motion for new trial was timely because it was deposited

within thirty days of his receipt of the judgment. We disagree. The motion for new trial was due

on October 6, 2013, thirty days after the judgment was signed. See TEX. R. CIV. P. 329b(a). In

his motion for new trial, appellant cited rule 306 and stated that he did not obtain actual

knowledge of the judgment until September 24, 2013. Assuming appellant was invoking rule

306a(4) of the rules of civil procedure to extend the date from which appellate deadlines began to

run, that rule is inapplicable because appellant acquired actual knowledge of the judgment within

twenty days of the date the judgment was signed. See TEX. R. CIV. P. 306a(4).

       Appellant did not file a timely motion for new trial. Accordingly, the notice of appeal

was due on October 6, 2013. Appellant filed his notice of appeal on January 2, 2014. Because

the notice of appeal was untimely, this Court lacks jurisdiction. Accordingly, we dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                     /David Evans//
                                                     DAVID EVANS
                                                     JUSTICE

140034F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LOUIS DAITCH, Appellant                            On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-00034-CV        V.                       Trial Court Cause No. DC-13-00161.
                                                   Opinion delivered by Justice Evans.
BARBARA BENSON, Appellee                           Justices FitzGerald and Fillmore,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, BARBARA BENSON, recover her costs of this appeal
from appellant, LOUIS DAITCH.


Judgment entered this 11th day of March, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –3–